Citation Nr: 1446820	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-44 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for tinnitus and bilateral hearing loss.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

In April 2013, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC granted service connection for tinnitus and assigned an initial rating of 10 percent therefor, effective January 26, 2010.  The AMC continued to deny the claim for service connection for bilateral hearing loss (as reflected in an August 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.

The Board's disposition of the Veteran's claim for service connection for tinnitus is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; that matter is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.



FINDING OF FACT

In an August 2013 rating decision, the AMC granted service connection for tinnitus and assigned an initial rating of 10 percent therefor, effective January 26, 2010.


CONCLUSION OF LAW

Because the August 2013 award of service connection for tinnitus represents a full grant of the benefits sought on appeal with respect to the Veteran's claim for service connection for tinnitus, there remains no case or controversy with respect to that claim over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).  

In the instant case, the Veteran filed a claim seeking service connection for inter alia, tinnitus.  As noted above, the RO initially denied the claim, and the current appeal ensued.  After the Veteran perfected an appeal of the denial of service connection for tinnitus, and the Board remanded the claim for additional development, the AMC, in an August 2013 rating decision, granted service connection for tinnitus and assigned an initial rating of 10 percent therefor, effective January 26, 2010.

The Veteran's claim for service connection for tinnitus has been granted by the decision of a lower adjudicative body that fully resolved the Veteran's appeal as to the matter of service connection for that disability.  Hence, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4 with respect to service connection for tinnitus.  In the absence of any justiciable question remaining, the appeal as to the claim for service connection for tinnitus must be dismissed.  


ORDER

The appeal as to the claim for service connection for tinnitus is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the April 2013 remand was not fully completed.

In the April 2013 remand, the Board instructed the AOJ, among other things, to arrange for the Veteran to undergo VA examination by an ear, nose, and throat (ENT) physician or audiologist, at a VA medical facility, to obtain opinions as to whether it was at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus and/or bilateral hearing loss were related to service, to specifically include in-service exposure to noise.  In so doing, the examiner was to specifically consider and discuss the Veteran's documented medical history, as reflected in service and post-service treatment records; the Veteran's history of noise exposure during and after service; and his assertions to the effect that he first experienced tinnitus and diminished hearing during service.

A review of the record reveals that the Veteran was examined in June 2013, as requested.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was related to service.  The examiner noted that audiometric testing at the time of the Veteran's separation from service revealed normal puretone thresholds.  However, the examiner felt that the Veteran's exposure to acoustic trauma during service (which has been conceded) should be considered a contributing factor in the development of tinnitus.

As to the Veteran's bilateral hearing loss, the examiner opined that it was not at least as likely as not that hearing loss was related to service.  In explaining that conclusion, the examiner noted only that audiometric testing at the time of the Veteran's separation from service revealed normal puretone thresholds.  The examiner did not account for the Veteran's assertions (since corroborated by his spouse) that he first experienced diminished hearing during service.  Nor did the examiner explain why in-service acoustic trauma, while a contributing factor in the development of tinnitus, was not also a contributing factor in the development of hearing loss.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (indicating that a hearing disability does not have to be present at the time of discharge from service in order to establish service connection).

Accordingly, the AOJ should arrange for the Veteran to undergo another VA examination (with appropriate testing), by an ENT physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim for service connection for bilateral hearing loss (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Poplar Bluff, Missouri were last associated with the Veteran's claims file on May 6, 2013.  Hence, more recent medical records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 6, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Poplar Bluff VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 6, 2013.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The contents of the entire electronic claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the appellant currently has hearing loss to an extent recognized as a disability for VA purposes.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the appellant's service, to specifically include in-service exposure to noise.

In rendering the requested opinions, the examiner should specifically consider the Veteran's documented medical history, as reflected in service and post-service treatment records; the Veteran's history of noise exposure during and after service; and his assertions (since corroborated by his spouse) to the effect that he first experienced diminished hearing during service.  In addition, if it is the examiner's conclusion that it is not at least as likely as not that the Veteran's hearing loss is related to service, the examiner should explain why in-service acoustic trauma, while a contributing factor in the development of tinnitus (as noted in the June 2013 VA examination report), is not also a contributing factor in the development of hearing loss.

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


